166 S.W.3d 636 (2005)
STATE of Missouri, Respondent,
v.
Clifford W. PEARSON, Appellant.
No. WD 63441.
Missouri Court of Appeals, Western District.
July 12, 2005.
Andrew A. Schroeder, Appellate Defender, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cheryl Caponegro Nield, Associate Solicitor, Jefferson City, MO, for respondent.
*637 Before HOWARD, P.J., and SMART and NEWTON, JJ.

ORDER
PER CURIAM.
Appellant, Clifford Pearson, was convicted of one count of murder in the first degree in violation of section 565.020, RSMo 2000, and now appeals. Pearson claims on appeal that the trial court erred in overruling his motions for judgment of acquittal, thereby violating his rights to due process of law and to a fair trial as provided by the Fifth and Fourteenth Amendments to the United States Constitution and Article I, §§ 10 and 18(a) of the Missouri Constitution. Pearson argues that the State's evidence was insufficient to prove the element of deliberation beyond a reasonable doubt.
We have reviewed the parties' briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
Affirmed. Rule 30.25(b).